ORDER
PER CURIAM.
Appellant, Darrell Devine (“appellant”), appeals the judgment of the Circuit Court of St. Charles County following a jury trial finding him guilty of one count of robbery in the second degree, section 569.030, RSMo 2000. Appellant was sentenced to a term of twenty-five years of imprisonment. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurispru*481dential purpose, we affirm the judgment pursuant to Rule 30.25(b).